Citation Nr: 0406225	
Decision Date: 03/09/04    Archive Date: 03/19/04

DOCKET NO.  03-08 437A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs  (VA) Regional Office (RO) and 
Insurance Center 
in Philadelphia, Pennsylvania


THE ISSUE

Whether an October 2001 application for service disabled 
veterans' insurance (RH) under the provisions of 38 U.S.C.A. 
§ 1922 was timely filed.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel





INTRODUCTION

The veteran had active military service from June 1968 to 
June 1969.  

The present matter arises before the Board of Veterans' 
Appeals (Board) on appeal from a January 2002 decision of the 
Regional Office and Insurance Center (RO&IC).  The veteran 
filed a notice of disagreement (NOD) in February 2002, and 
the RO&IC issued a statement of the case (SOC) in April 2003.  
The veteran filed a substantive appeal (via a VA Form 9) in 
April 2003.  

The veteran failed to appear for a scheduled September 2003 
videoconference hearing.  


FINDINGS OF FACT

1.  A May 1998 rating decision granted service and assigned a 
100 percent rating for post-traumatic stress disorder (PTSD).  
The following month, the veteran was notified by letter of 
the award.  A September 2003 rating decision granted service 
connection and assigned a noncompensable rating for hepatitis 
C.  These are the only awards of service connection granted 
the veteran.  

2.  In October 2001, the veteran filed an application for 
Service Disabled Veterans' (RH) Insurance under 38 U.S.C.A. 
§ 1922(a).  

3.  There is no evidence or allegation that the veteran was 
incompetent at any point since the May 1998 rating decision 
and the June 1998 notification of that decision.  




CONCLUSION OF LAW

As a timely application for Service Disabled Veterans' 
Insurance under 38 U.S.C.A. § 1922 was not filed, the current 
claim must be denied by operation of law.  38 U.S.C.A. § 1922 
(West 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In an April 2003 SOC, the veteran was notified of the reasons 
for the ROIC's May 1998 decision and the regulations 
governing his claim.  He has also been afforded the 
opportunity to present evidence and argument with respect to 
his claim.  The Board finds that these actions are sufficient 
to satisfy any duties to notify and assist owed the veteran.  
As will be explained below, the appeal lacks legal merit; as 
the law and not the facts are dispositive, the duties to 
notify and assist imposed by the VCAA are not applicable in 
this appeal.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002). 



II.  Analysis

A May 1998 rating decision granted service and assigned a 100 
percent rating for post-traumatic stress disorder (PTSD).  
The following month, the veteran was notified by letter of 
the award.  A September 2003 rating decision granted service 
connection and assigned a noncompensable rating for hepatitis 
C.  These are the only awards of service connection granted 
the veteran.  

In October 2001, the veteran filed an application for Service 
Disabled Veterans' Insurance (RH) (hereinafter RH Insurance) 
under 38 U.S.C.A. § 1922(a).  In January 2002, the ROIC 
notified the veteran that his application for RH insurance 
was untimely; therefore, his application for insurance was 
not approved.  

The veteran has contended that because of his service-
connected PTSD, he has difficulty understanding written 
documents and notices, and therefore, must rely on others to 
explain to him the content of such documents and notices.  In 
this respect, the veteran reported that when he received his 
notice letter informing him of his disability award for PTSD, 
he took the letter to his County VA office.  A  
representative at the office reportedly did not read to the 
veteran the entire notice letter.  As such, the veteran 
claims that he was unaware that he was eligible for RH 
insurance.  He alleges that, later, when attempting to buy a 
house, he produced the award letter and was informed at that 
time that he could apply for RH insurance.  He thereafter 
filed an application.  

Under the provisions of 38 U.S.C.A. § 1922, a veteran is 
eligible to apply for and receive RH insurance after 
discharge from service if it is found that he has a 
disability for which compensation would be payable if 10 
percent or more in degree, and he is otherwise insurable, if 
an application in writing is made within two years from the 
date service connection for such disability is determined.  

In the present case, the veteran was service connected for 
PTSD in May 1998 and awarded a compensable evaluation.  The 
RO informed the veteran of the award the following month.  
The veteran's application for insurance was received in 
October 2001, unquestionably more than two years after the 
June 1998 notice from the RO regarding the grant of service 
connection for PTSD.  The only statutorily recognized 
exception to the application deadline relates to the 
veteran's competency; if an applicant is shown by the 
evidence to have been mentally incompetent during any part of 
the eligibility period, an application for insurance may be 
filed within two years after a legal guardian is appointed, 
or within two years after the removal of such mental 
incompetency.  See 38 U.S.C.A. § 1922.  

The evidence does not establish that the veteran was 
incompetent at any time between June 1998 and June 2000, when 
he would have been eligible to apply for RH insurance, and, 
indeed, the veteran has not alleged that he was incompetent 
at that time or presently.  The Board further notes that, 
although service connection is in effect for PTSD, that 
impairment does not equate to mental incompetency with the 
meaning of the applicable regulations.  See 38 C.F.R. 
§ 3.353.  As there is no evidence or allegation of 
incompetency, that statutory exception is not applicable in 
this case.  

It would appear that the basis of the veteran's argument 
regarding his claim focuses on the fact that an individual at 
the veteran's "County VA office"  reportedly did not read 
to the veteran the section concerning government life 
insurance noted in the VA Form 21-8764 (Disability 
Compensation Award Attachment).  The attachment was issued 
with the June 1998 award letter.  In a April 2003 VA Form 
646, the veteran's representative reported that the veteran 
was not ignorant, nor did he have problems understanding 
things that were read or told to him.  However, when the 
veteran came to the office with a letter from VA, the letter 
was read to him.  

While it is unfortunate that the veteran did not learn 
earlier of his eligibility for RH Insurance, the Board  notes 
that persons dealing with the Federal Government are charged 
with knowledge of Federal statutes and agency regulations.  
See Morris v. Derwinski, 1 Vet. App. 260, 265 (1990), citing 
Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 (1947).  
Those regulations are binding regardless of a person's actual 
knowledge of the contents of the regulations or of any 
resulting hardships.  Id.  See also Velez v. West, 11 Vet. 
App. 148, 156-57 (1998).  As such, the Board finds that a 
mistake by a party entrusted by the veteran to read the June 
1998 award letter and VA Form 21-8764 attachment is not 
sufficient grounds to find that the veteran's application for 
RH insurance was timely submitted.  

Inasmuch as the veteran did not file an application for RH 
insurance within the requisite time period, there is no legal 
basis for a grant of the benefit sought; hence, the current 
claim of entitlement to RH insurance must be denied.  See 
38 U.S.C.A. § 1922(a).  Where, as here, the law and not the 
evidence is dispositive of an veteran's claim, the claim 
should be denied because of the absence of legal merit or the 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  

Of course, should the veteran receive service connection for 
a disorder not currently service connected, he may reapply 
for RH insurance benefits after being so service connected, 
as long as the service-connected disability is compensable.  


ORDER

As the veteran did not file his October 2001 application for 
RH insurance under 38 U.S.C.A. § 1922 in a timely matter, the 
appeal is denied.  



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals





